NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 21-3324
                                    _______________

                            UNITED STATES OF AMERICA

                                            v.

                             KEVIN ALYN MADZIAREK,
                                                 Appellant
                                 _______________

                     On appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1:20-cr-00243-001)
                  U.S. District Judge: Honorable Christopher C. Conner
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on November 17, 2022

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                            (Filed: December 12, 2022)
                                    _______________

                                       OPINION *
                                    _______________
BIBAS, Circuit Judge.

    Kevin Madziarek was camping with his son and brother on a friend’s undeveloped land

when neighbors called the police, saying they had heard gunshots. Police went to




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
investigate. While speaking with the neighbors, they ran into Madziarek’s brother. He did

not know where Madziarek was but agreed to take them to the campsite.

   At the campsite, the officers found a tent, a smoldering campfire about thirty to fifty

feet away from the tent, and a group of items a few feet beyond that. Among those items,

they spotted “two cylindrical devices.” App. 134. They suspected, correctly, that these were

improvised explosives. Madziarek was charged with unlawfully possessing a destructive

device, in violation of 26 U.S.C. §§ 5845(a)(8), 5861(d). The District Court denied his mo-

tion to suppress under the Fourth Amendment.

   On appeal, Madziarek claims only that the officers needed a search warrant because his

tent was an “abode” with curtilage protected from search. Appellant’s Br. 13. In the District

Court, he defined the reach of that curtilage as “very small and extend[ing] only around the

tent and to the fire ring.” App. 111 (emphases added). Relying on this definition, the Dis-

trict Court found that the explosives “were outside the area Madziarek claims is protected

curtilage.” App. 141 (emphasis in original).

   Madziarek does not challenge where the explosives were found. But he now argues that

the curtilage includes the “firepit area.” Appellant’s Br. 14. This fuzzier phrasing seems to

expand his curtilage claim. But he waived any argument adding to his proposed curtilage.

See United States v. Joseph, 730 F.3d 336, 341 (3d Cir. 2013).

   In any event, the area in which the explosives were found could not fairly be considered

curtilage. It was at least thirty feet from Madziarek’s tent, not concealed or enclosed, and

visible from a shared road. On these facts, he had no reasonable expectation of privacy.

See United States v. Dunn, 480 U.S. 294, 301 (1987). So the area was an “open field,” and

                                               2
the officers did not violate the Fourth Amendment by entering it. See Oliver v. United

States, 466 U.S. 170, 180 n.11 (1984). We will therefore affirm.




                                            3